46 F.3d 1150
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Walter Cupertino Chavez ALVAREZ, Plaintiff-Appellant,v.Tamara M. HOLDEN, Defendant-Appellee.Walter CHAVEZ, Plaintiff-Appellant,v.Scott CARVER, Ron Kelly, Tim Roybal, Captain David Bradley,Donald Ballard, Richard Long, Defendants-Appellees.Walter CHAVEZ, Plaintiff-Appellant,v.Captain David BRADLEY;  David Rasmussen;  Dennis Gordon;Officer Neilsen;  Officer Coombs;  OfficerBallard;  Officer Harlow;  R. DeanLaney;  Dental Clinic,Defendants-Appellees.Walter Cupertino Chavez ALVAREZ, Plaintiff-Appellant,v.Scott CARVER;  Captain George Burnette;  Lt. Randy Long;Ronald Ballard;  Robert Harlow, III;  DavidRasmussen, Defendants-Appellees.Walter CHAVEZ, Plaintiff-Appellant,v.Scott Carver, Warden;  Captain David Bradley;  Captain R.A.Burnette;  Lt. Randy Long;  Officer Lee Puckett;Sgt. Kohltreon;  Donald Ballard,Defendants-Appellees.Walter CHAVEZ, Plaintiff-Appellant,v.Bruce M. HALE;  Scott Carver, Warden;  Donald Ballard;Willy Brock Broder;  Hank Galeta, Warden,Y.A.C.F.;  Governor of Utah,Defendants-Appellees.Walter Cupertino Chavez ALVAREZ, Plaintiff-Appellant,v.Michael LEAVITT;  O. Lane McCotter, Director;  Willy Carson;Hank Galeta, Warden, Y.A.C.F., Defendants-Appellees.
Nos. 94-4083, 94-4084, 94-4085, 94-4086, 94-4088, 94-4089, 94-4087.
United States Court of Appeals, Tenth Circuit.
Dec. 23, 1994.

Before McWILLIAMS, BARRETT and LOGAN, Circuit Judges.

ORDER AND JUDGMENT1

1
After examining the briefs and appellate records, this panel has determined unanimously that oral argument would not materially assist the determination of these appeals.  See Fed.R.App.P. 34(a);  10th Cir.  R. 34.1.9.  The cases are therefore ordered submitted without oral argument.


2
We have consolidated these seven separate appeals by petitioner Walter Chavez because the complaints and issues are so similar.  Five of the cases were consolidated in the district court and disposed of under one recommendation of the magistrate judge to whom it was assigned.  The other two were handled separately by the same magistrate judge who recited the contentions, as best he understood them, and recommended disposition on the same basis as the five consolidated cases.  All his recommendations were also adopted by the district court.


3
The allegations in the complaints are in the form of brief, largely unintelligible sentences complaining in conclusory terms that the various defendants discriminated against plaintiff by denying to him medical attention (for virtually every kind of ailment), supplies, clothes, food, communication, commissary, laundry, mail, religion, etc.  The allegations in each complaint are similar.  Some of them are set out verbatim in the magistrate judge's Report and Recommendation filed December 9, 1994, in the cases that are the subjects of appeals No. 94-4084, 94-4086, 94-4087, 94-4088 and 94-4089.  We can add little to the analysis and reasoning of that report, and hence we AFFIRM those appeals for substantially the reasons stated in the magistrate judge's Report and Recommendation.  We AFFIRM the appeals No. 94-4083 and 94-4085 for substantially the same reasons.


4
AFFIRMED.


5
The mandates shall issue forthwith.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470